     Case 2:20-cv-02316-JAM-KJN Document 18 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RONALD MEZA,                                       No. 2:20-cv-2316 JAM KJN P
12                      Petitioner,
13          v.                                          ORDER TO SHOW CAUSE
14   CHRISTIAN PFEIFFER,
15                      Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On March 8, 2021, respondent filed a motion to dismiss

19   this action as barred by the statute of limitations. Despite being granted two extensions of time,

20   petitioner has not filed an opposition to the motion. Local Rule 230(l) provides in part: “Failure

21   of the responding party to file written opposition or to file a statement of no opposition may be

22   deemed a waiver of any opposition to the granting of the motion . . . .” Id.

23          Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

24   twenty-one days, why his failure to oppose respondent’s March 8, 2021 motion to dismiss should

25   not be deemed a waiver of any opposition to the granting of the motion, and he shall file an

26   opposition. Petitioner is cautioned that failure to respond to the instant order, or to file an

27   ////

28   ////
                                                        1
     Case 2:20-cv-02316-JAM-KJN Document 18 Filed 06/14/21 Page 2 of 2


 1   opposition to the pending motion to dismiss, will result in a recommendation that this action be

 2   dismissed.

 3   Dated: June 14, 2021

 4

 5
     /meza2316.46.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
